J-A18021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN DAVID HOOD                            :
                                               :
                       Appellant               :   No. 758 WDA 2021

         Appeal from the Judgment of Sentence Entered June 25, 2021
                  In the Court of Common Pleas of Erie County
                 Criminal Division at CP-25-CR-0001621-2018


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY MURRAY, J.:                          FILED: SEPTEMBER 7, 2022

        John David Hood (Appellant) appeals from the judgment of sentence

imposed after the trial court convicted him of arson, recklessly endangering

another person, institutional vandalism, disorderly conduct, and criminal

mischief.1 After careful review, we vacate and remand with instructions.

        On April 9, 2018, Pennsylvania State Police Trooper Samuel Laureto filed

a criminal complaint alleging that Appellant started a fire in his cell at SCI

Albion in Erie County. On May 5, 2018, the trial court attempted to conduct

a waiver of counsel hearing with Appellant.          See N.T. (Waiver Hearing),

5/5/18. The trial court found Appellant was not “capable of a knowing and

intelligent right to counsel [sic], so we’re not going to proceed with that.” Id.


____________________________________________


1   See 18 Pa.C.S.A. §§ 3301(c)(1), 2705, 3307(a)(1), 5503(a)(4), 3304.
J-A18021-22


at 4. The trial court ordered a mental health evaluation of Appellant. Id. at

5.

      On July 17, 2018, the Commonwealth filed a criminal information

against Appellant. The trial court appointed the public defender’s office to

represent Appellant as standby counsel on March 5, 2019. On May 9, 2019,

the trial court conducted a competency status conference with Appellant and

his standby counsel from the public defender’s office, Patricia J. Kennedy,

Esquire (Attorney Kennedy).       See N.T., (Competency), 5/9/19.    Attorney

Kennedy indicated Appellant was found not competent following a May 1,

2019, mental health evaluation.       Id. at 2.   The Commonwealth agreed

Appellant was not competent “for purposes of proceeding to trial.” Id.

      Similarly, at a July 17, 2020, status conference, the trial court

recognized the need for a hearing “to determine whether or not [Appellant is]

competent to stand trial.” N.T. (Status Conference), 7/17/20, at 2. Appellant,

assisted by standby counsel, demanded to proceed to trial. Id. at 3. Despite

the lack of a competency determination, the Commonwealth presented a plea

offer to Appellant.   Id. at 4.    The trial court repeatedly asked Appellant

whether he would agree to the plea offer. Appellant refused, and repeated

his desire to proceed to trial. Id. at 6.

      On October 30, 2020, Appellant appeared for a competency hearing,

with Attorney Kennedy as standby counsel.           See N.T. (Competency),

10/30/20.    The trial court attempted to explain to Appellant the charges


                                      -2-
J-A18021-22


against him, as well as his right to a jury trial. See id. at 3. When asked if

he understood the charges, Appellant responded, “No. I don’t.” Id. Appellant

denied discussing the charges with standby counsel, and demanded to

proceed to trial. Id. at 4-5. When asked if he wanted an attorney, Appellant

responded, “As I said, I don’t feel that I’m guilty.” Id. at 4. Appellant also

stated he was taking Zyprexa. Id. at 5. The trial court repeatedly — but

unsuccessfully — attempted to explain the charges to Appellant. Id. at 6-9.

Standby counsel informed the court that while Appellant was found

incompetent to stand trial after one examination, he was found to be

competent following another examination.          Id. at 10.     The trial court

ultimately   directed   that     Appellant   undergo   another   mental   health

examination. Id.

       On February 19, 2021, Appellant, with Attorney Kennedy as standby

counsel, appeared by video for a plea hearing.         See N.T. (Plea Hearing),

2/19/21. Initially, Appellant attempted to argue the facts of his case. Id. at

3-4.   The Commonwealth advised Appellant that his words could be used

against him. Id. at 5. Appellant nonetheless repeated his claims of innocence.

Id. at 6. As the trial court began the plea proceedings, Appellant demanded

a nonjury trial.   Id. at 9.     The following exchange occurred between the

Appellant and the trial court:

       THE COURT: Now, I know you have standby counsel now. Do
       you want a Public Defender appointed for you as counsel or are
       you satisfied with standby counsel now?


                                       -3-
J-A18021-22


      [Appellant]: I’m satisfied with standby. I want my hearing done
      right now.

      THE COURT: We’re not going to go to trial right now. We’re not
      prepared for trial right now. If you’re willing to go with standby
      counsel as it stands now, what we have to do is -- That would be
      the first thing, okay? We’ve solved that issue. You’ll have standby
      counsel.

            The second issue would be if you want a jury trial, you have
      to come to Erie. If you want a nonjury trial, we can do it like this
      with a video. I would be here, you would be there, your counsel
      would be here, standby, and they would have to call the
      witnesses, and we can do that. We would have to set of a time
      for that. I’m not sure what the date will be now, but if that’s what
      you’re asking for, we can do it that way.

      [Appellant]: That’s my request.

Id. at 11. Although the Commonwealth asserted Appellant would have to

apply for a public defender, the trial court indicated it would schedule

Appellant’s trial. Id. at 12-13. Two days later, the trial court entered an order

finding Appellant competent to stand trial, “upon review of the competency

evaluation on October 25, 2019, and following hearings on October 30, 2020,

and February 19, 2021, wherein the Court observed the [Appellant].” Trial

Court Order, 2/22/21.

      Two months later, the case proceeded to a non-jury trial. Appellant

appeared pro se, with the assistance of standby counsel. See N.T. (Trial),

4/19/21, at 3.      The trial court ultimately convicted Appellant of the

aforementioned crimes.      Id. at 31.    On June 25, 2021, the trial court

sentenced Appellant to an aggregate 30 - 60 months of incarceration, to be

served consecutive to any sentence Appellant was then serving. Appellant

                                      -4-
J-A18021-22


timely filed a pro se notice of appeal and motion for appointment of counsel.

On July 15, 2021, the trial court appointed the public defender’s office to

represent Appellant. Both Appellant and the trial court have complied with

Pa.R.A.P. 1925.

       Appellant presents two issues for review:

       1. Did the trial court err by never conducting a sufficient pro se
       waiver colloquy upon the determination that Appellant regained
       competency?

       2. Did the trial court commit an abuse of discretion and/or error
       of law when it permitted Appellant to proceed to trial via
       videoconference?

Appellant’s Brief at 7.

       Appellant first argues the trial court erred by failing to conduct a

sufficient pro se waiver of counsel colloquy after determining Appellant had

regained competency. Id. at 18. Specifically, Appellant claims the court failed

to conduct a waiver of counsel colloquy in accordance with Pa.R.Crim.P. 121.

Id. at 20. Appellant asserts he was incompetent at the May 5, 2018, hearing,

and although the trial court arguably made several of the inquiries required

by Rule 121, the court “did not comply with the minimum, mandatory

requirements of Rule 121[.]” Id. at 21-23. Therefore, Appellant argues he

did not knowingly, voluntarily, and intelligently waive his right to counsel. Id.

Upon review, we agree.2


____________________________________________


2Because of our resolution of this first issue, we need not address Appellant’s
second issue.

                                           -5-
J-A18021-22


      We review a trial court’s ruling on a defendant’s request to proceed pro

se for an abuse of discretion. See Commonwealth v. El, 977 A.2d 1158,

1167 (Pa. 2009) (“A request to take on one’s own legal representation after

meaningful proceedings have begun does not trigger the automatic

constitutional right to proceed pro se. The decision instead is left to the sound

discretion of the trial court.”).

      The Sixth Amendment to the United States Constitution and Article I,

Section 9 of the Pennsylvania Constitution provide a criminal defendant with

the right to counsel. Commonwealth v. Lucarelli, 971 A.2d 1173, 1178

(Pa. 2009).       “Deprivation of these rights can never be harmless.”

Commonwealth v. Phillips, 93 A.3d 847, 851 (Pa. Super. 2014) (citation

omitted). “The constitutional right to counsel may be waived, but this waiver

is valid only if made with knowledge and intelligence.” Id. (citation omitted).

“It is the responsibility of the trial court to ensure that a colloquy is performed

if   the    defendant   has    invoked    his   right   to   self-representation.”

Commonwealth v. Johnson, 158 A.3d 117, 121 (Pa. Super. 2017).

      “In order to make a knowing and intelligent waiver, the individual
      must be aware of both the nature of the right and the risks and
      consequences of forfeiting it.” [Commonwealth v.] Payson,
      [723 A.2d 695,] 700 [(Pa. Super. 1999)] (citing Commonwealth
      v. Starr, 541 Pa. 564, 664 A.2d 1326 (1995)).

      Moreover,

           The presumption must always be against the waiver of a
           constitutional right. Nor can waiver be presumed where the
           record is silent. The record must show, or there must be an
           allegation and evidence which shows, that an accused was

                                       -6-
J-A18021-22


        offered counsel but intelligently and understandingly rejected
        the offer.

     Payson, supra at 700 (quoting Commonwealth v. Monica, 528
     Pa. 266, 273, 597 A.2d 600, 603 (1991)). Thus, for this Court “to
     uphold such a waiver, the record must clearly demonstrate an
     informed relinquishment of a known right.” Payson, supra at
     700 (citing Commonwealth v. Hill, 492 Pa. 100, 422 A.2d 491
     (1980)).

Phillips, 93 A.3d at 851-52.    Further, “[a]ny shortcoming relative to this

colloquy cannot be gauged to the quality of an accused’s self-representation

nor justified on the basis of his prior experience with the system.” Payson,

723 A.2d at 704.

     “When the defendant seeks to waive the right to counsel after the

preliminary hearing, the judge shall ascertain from the defendant, on the

record, whether this is a knowing, voluntary, and intelligent waiver of

counsel.” Pa.R.Crim.P. 121(C). Rule 121, which governs waiver of the right

to counsel, provides:

     To ensure that the defendant’s waiver of the right to counsel is
     knowing, voluntary, and intelligent, the judge or issuing authority,
     at a minimum, shall elicit the following information from the
     defendant:

         (a) that the defendant understands that he or she has the right
         to be represented by counsel, and the right to have free
         counsel appointed if the defendant is indigent;

         (b) that the defendant understands the nature of the charges
         against the defendant and the elements of each of those
         charges;

         (c) that the defendant is aware of the permissible range of
         sentences and/or fines for the offenses charged;


                                    -7-
J-A18021-22


         (d) that the defendant understands that if he or she waives
         the right to counsel, the defendant will still be bound by all the
         normal rules of procedure and that counsel would be familiar
         with these rules;

         (e) that the defendant understands that there are possible
         defenses to these charges that counsel might be aware of, and
         if these defenses are not raised at trial, they may be lost
         permanently; and

         (f) that the defendant understands that, in addition to
         defenses, the defendant has many rights that, if not timely
         asserted, may be lost permanently; and that if errors occur
         and are not timely objected to, or otherwise timely raised by
         the defendant, these errors may be lost permanently.

Pa.R.Crim.P. 121(A)(2). See also Commonwealth v. Stossel, 17 A.3d

1286, 1289 (Pa. Super. 2011); Commonwealth v. Robinson, 970 A.2d 455

(Pa. Super. 2009). The trial court must also inquire “about the defendant’s

age, educational background, and basic comprehension skills.” Phillips, 93

A.3d at 853 (citing Pa.R.Crim.P. 121(C)). This Court reviews “the totality of

the relevant circumstances only after we decide the trial court has met the

minimum requirements of Rule 121, to determine whether the defendant’s

waiver of the constitutional right to counsel was a knowing, voluntary, and

intelligent waiver.” Id. at 854 (emphasis added).

      Here, our review of the totality of the circumstances includes the waiver

of counsel hearing, where the trial court conducted the following inquiry:

      THE COURT: Sir, your name?

      [Appellant]: Fifty.

      THE COURT: Fifty.


                                     -8-
J-A18021-22


     [Appellant]: Yeah.

     THE COURT: What’s that? Is that your age or your name?

     [Appellant]: The general. The general, Fifty.

     THE COURT: Well, I’ve got your name here as John Hood; is that
     correct?

     [Appellant]:   Fifty. The general.

     THE COURT: All right. So you’re not John Hood.

     [Appellant]: Fifty. The general.

     THE COURT: All right. Well, I believe, sir, we have some mental
     health issues here. You don’t - -

     [Appellant]: At least I don’t think I’m crazy.

     THE COURT: Well, sir, I don’t know if you’re crazy, but you may
     have some issues - -

     [Appellant]: Many a men reached up for (unintelligible). See, the
     cops didn’t know much when Tupac got shot. I got a kite at the
     pen that said Biggie Smalls got shot. Yeah, I shot Skylar Rock
     (phonetic) from New York.        Many men reached up for
     (unintelligible).

     THE COURT: All right.

     [Appellant]: I am the general. Me, I hold the Quran, respect it
     or check it, [deleted].

     THE COURT: All right. Well, sir, I don’t think you’re capable
     of doing a –

     [Appellant]: Capable of what?

     THE COURT: A right to counsel waiver.

     [Appellant]: I don’t have to waive no counsel. I told you, I’m
     fifty, the general.


                                    -9-
J-A18021-22


     THE COURT: Understand, sir, but you have a right to an attorney.

     [Appellant]: I don’t need no cheerleaders.

     THE COURT: No, you don’t need a cheerleader, but you need an
     attorney possibly or else you can go by yourself.

     [Appellant]: I got a parole agent.

     THE COURT: You’ve got a parole agent as well.

     [Appellant]: Yeah, what you got?       Who’s going to help you?
     Who’s your god?

     THE COURT: I’ve got a robe on.

     [Appellant]: You’ve got a robe, well take it off and I’ll show you
     that I got a 13 inch snake on.

     THE COURT: All right. Well, sir, here’s the problem, are you --
     do you want a lawyer or not for your attorney -- for your trial?

     [Appellant]: What I tell you, I got a parole agent.

     THE COURT: All right, but that won’t be your attorney.

     [Appellant]: Like I said, I got a parole agent.

     THE COURT: All right.

     [Appellant]: And this is trial right now. And I plead guilty to two
     life sentences, life after death.

     THE COURT. All right.

     [Appellant]: And this is fifty. The ghetto Quran Bible.

     THE COURT: All right. Well, let me put on the record, sir, I don’t
     believe you’re capable of a knowing and intelligent right to
     counsel waiver, so we’re not going to proceed with that.




                                   - 10 -
J-A18021-22


N.T., 5/5/18, at 2-4 (emphasis added).        The trial court ordered a mental

evaluation of Appellant.   Id. at 4-5.     The court also appointed Attorney

Kennedy as standby counsel.

     Appellant subsequently requested a plea hearing.          However, at the

hearing, the trial court and Appellant engaged in the following exchange:

     THE COURT: This is the time set for the plea of [Appellant].
     [Appellant], I understand you want an attorney at this
     point? You want a Public Defender appointed for you?

     [Appellant]: No, I want my hearing right now. The counsel that
     had it — the lady standing by, she said that I had a nonjury trial.
     I can have it done by video. That’s what she told me.

     [Attorney Kennedy]: Judge –

     THE COURT: Here’s what you can have, you can have a nonjury
     trial by video when we set one up rather than being transported
     here. You know, if you’re going to be here for a trial, you would
     have to be here in Erie County. So I think that’s what she was
     saying. If you want a nonjury trial, that would be possible and
     you would probably be able to attend like you’re attending now. I
     think that’s what your standby counsel was telling you, but you
     have a right to a jury trial.

     [Appellant]: I am requesting from another judge — from the other
     Judge it stated that from the 8th to the 19th, it’s the trial subpoena.

     THE COURT: Understood.

     [Appellant]: Today is the 19th, so my hearing should be done
     today. I want my hearing done today to end this. I want to end
     this right now, today.

     [Attorney] Kennedy: He –

     [Appellant]: I felt that I’m not guilty.

     THE COURT: Hold on one second.


                                     - 11 -
J-A18021-22


     ...

     THE COURT: Sir, what you can do – first of all, do you want a
     Public Defender?

     [Appellant]: You can see it right here, if you can see it.

     THE COURT: I got it.

     [Appellant]: Right here you’ll see it tells me not to contact the
     DA. It tells me not to contact the DA. That’s what it says on the
     trial subpoena.

     THE COURT: Probably because they think you’re represented by
     counsel. That’s why. They probably wanted your counsel to
     contact them. Now, I know you have standby counsel now.
     Do you want a Public Defender appointed for you as
     counsel or are you satisfied with standby counsel now?

     [Appellant]: I’m satisfied with the standby.           I want my
     hearing done right now.

     THE COURT: We’re not going to go to trial right now. We’re not
     prepared for trial right now. If you’re willing to go with
     standby counsel as it stands now, what we have to do is -
     - that would be the first thing, okay? We’ve solved that
     issue. You’ll have standby counsel.

           The second issue would be if you want a jury trial, you have
     to come to Erie. If you want a nonjury trial, we can do it like this
     with a video. I would be here, you would be there, your counsel
     would be here, standby, and they would have to call the
     witnesses, and we can do that. We would have to set up a time
     for that. I’m not sure what the date will be now, but if that’s what
     you’re asking for, we can do it that way.

     [Appellant]: That’s my request.

     THE COURT: That’s your request?

     [Appellant]:   That’s my request.       As I was saying, that’s my
     request.

N.T., 2/19/21, at 8-11 (emphasis added).

                                    - 12 -
J-A18021-22


      The above exchange from the plea hearing, in conjunction with notes of

testimony from the May 5, 2018 waiver of counsel hearing, indicate the trial

court did not satisfy the minimum requirements of Rule 121. Phillips, 93

A.3d at 854. Although the trial court made some of the Rule 121 inquiries,

the colloquy was not complete.       For example, the court did not ensure

Appellant understood the nature of the charges, the elements of each charge,

or the permissible range of sentences for the charges.       See Pa.R.Crim.P.

121(A)(2)(b)-(c). Also, the court did not inform Appellant there were possible

defenses which would be lost permanently if not raised, and rights that would

be lost permanently if not raised. See id. With these deficiencies, we cannot

conclude Appellant knowingly and intelligently waived his right to counsel.

      We are thus constrained to vacate Appellant’s conviction and judgment

of sentence, and remand for a new trial.       See Phillips, 93 A.3d at 855

(vacating judgment of sentence and remanding for further proceedings where

trial court failed to meet minimum requirements of Rule 121). If Appellant

seeks to proceed pro se, the trial court shall conduct a waiver of counsel

colloquy in accordance with Pa.R.Crim.P. 121(A)(2)(a)-(f) and (C).            If

Appellant invokes his right to counsel, the trial court shall confirm Appellant

is eligible for in forma pauperis status and the appointment of counsel.

      Judgment of sentence vacated. Case remanded for further proceedings

consistent with this decision. Superior Court jurisdiction relinquished.




                                    - 13 -
J-A18021-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2022




                          - 14 -